In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Westchester County (Marbach, J.), entered April 8, 1987, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order and judgment is affirmed, with costs.
The plaintiffs’ recovery is precluded, since, as a matter of law, the injuries suffered by the infant plaintiff cannot be deemed to have been the result of a justifiable reliance on the municipality’s affirmative undertaking (see, Cuffy v City of New York, 69 NY2d 255, 260; Sorichetti v City of New York, 65 NY2d 461; Florence v Goldberg, 44 NY2d 189). A review of the record indicates that while the police may have owed a special duty to the infant plaintiff there is no evidence of any *576police conduct upon which the infant plaintiff could have justifiably relied (cf., Cuffy v City of New York, supra, at 264). Brown, J. P., Lawrence, Weinstein and Eiber, JJ., concur.